DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-5, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2020108406108 filed on 08/20/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-5 are directed to an abstract idea. The claims does /do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is threefold. First determine that the claim belong to a valid statutory class (i.e., process, machine, manufacture, or composition of matter. Second identify that an “abstract idea” is claimed. Third determine whether the claims contain something significantly more than the abstract idea, and determine the integration into practical implementation.
Claims 1-5 all pertain to statutory classes. (Step 1).
Claims 1-5 pertain to mathematical relationship, e.g. abstract ideas. In this case mathematical relationships as evidenced in the specification involve construction of gravity acceleration vector using the target function from an accelerator. The result of the step 2A prong 1 analysis is that the claim(s) are directed to an abstract idea of analyzing accelerator data to construct a gravity vector.
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to abstract idea is bolded.
Claim 1: A method of latitude-free construction for a gravity acceleration vector under a swaying base earth system, comprising the following steps: step I: establishing a target function based on output information of an accelerator in a fixed-length sliding window under a swaying base; step II: constructing the target function by using measurement information in a period of time window; step Ill: obtaining a rough value of qiib0 by using gradient descent optimization; and step IV: constructing the gravity acceleration vector under the swaying base earth system by using the rough value of qiib0and an apparent motion of a gravity acceleration vector of an inertial system.
	Claim 1 is then examined to determine if the remaining limitations provide any additional element that integrate the judicial exception into a practical application (Step 2A prong 2). Claim 1 has additional elements of: establishing a target function based on output information of an accelerator in a fixed-length sliding window under a swaying base; 
	With respect to step 2A prong 2, this additional element does not recite any practical application as it does not show any definite method of final usage or implementation of this “output information of an accelerator”. These are just an extra solution activity of data collection using a measurement unit and doing further analysis on the data to calculate target function.
The dependent claims 2-5 only recite further details of the abstract idea, mathematical calculation, and equations and do not provide anything more or additional element for the abstract idea. Thus, the dependent claims 2-5 fail to provide something significantly more than the abstract idea itself and as such are non-statutory under 35 USC 101.
The remaining question is whether any of the independent claims provide any additional element for the abstract idea under step 2B which can be significantly more.
Regarding claim 1 the claims only recite collection of output information from accelerator and construction of acceleration vector using the information. All the limitations are very generic and broad and do not represents anything special and uncommon.
	Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept in processing of output of accelerator such as improving the performance of an inertial system or position detection or any technology, and do not meaningfully limit the performance of the application and do not integrate the mathematical concept into a practical implementation. Thus, they are rejected based on 35 U.S.C. 101.

	
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites – “a rough value of qiib0 by using gradient descent optimization”.
	The term ‘q’, ‘I’, ‘b0’ are not defined.
Dependent claims 2-5 fail to clarify further more. Moreover, none of the term and symbols used in claim 2-5 are defined. Thus, they are also rejected.



Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li et al. (Li, Jingchun, et al. "Gradient descent optimization-based self-alignment method for stationary SINS." IEEE Transactions on Instrumentation and Measurement 68.9 (2018): 3278-3286.), (hereinafter Li).
Regarding Claim 1 Li  teaches a method of latitude-free construction for a gravity acceleration vector under a swaying base earth system (Abstract , “According to certain geometry constraints of the earth rate vector in the navigation frame, we use the measurements from the IMU to represent the earth rate vector instead of directly using the latitude information,”) comprising the following steps: step I: establishing a target function based on output information of an accelerator in a fixed-length sliding window under a swaying base (Abstract , “To overcome the sensor noise disturbance, we also construct a quaternion based nonlinear objective function with the estimated earth rate vector”. Also Page 3282, equation 31); step II: constructing the target function by using measurement information in a period of time window (Page 3284, “ 2nd para, sliding window , Also at page 3279 – equation 3) ; step Ill: obtaining a rough value of qiib0 by using gradient descent optimization (Abstract , Page 3280, equation 5-6); and step IV: constructing the gravity acceleration vector under the swaying base earth system by using the rough value of qiib0 and an apparent motion of a gravity acceleration vector of an inertial system( Abstract, Page 3280 , equation 8-13).

Regarding Claim 2 Li teaches the limitations of claim 1.
	Li further teaches wherein a method of establishing the target function based on the output information of the accelerator in the fixed-length sliding window in step I is:

    PNG
    media_image1.png
    325
    545
    media_image1.png
    Greyscale

(Abstract, “To overcome the sensor noise disturbance, we also construct a quaternion based nonlinear objective function with the estimated earth rate vector”. Also, Page 3282, equation 31).

Regarding Claim 3 Li teaches the limitations of claim 1. 
	Li further teaches wherein a method of constructing the target function by using the measurement information in the period of time window in step II is:

    PNG
    media_image2.png
    210
    1047
    media_image2.png
    Greyscale

(at page 3279 – equation 3).

Regarding Claim 4 Li teaches the limitations of claim 1. 
            Li further teaches wherein a method of obtaining the rough value of q*b by using the gradient descent optimization in step Ill is

    PNG
    media_image3.png
    193
    569
    media_image3.png
    Greyscale

where 
    PNG
    media_image4.png
    47
    146
    media_image4.png
    Greyscale
represents a gradient vector of the target function 
    PNG
    media_image5.png
    51
    208
    media_image5.png
    Greyscale
represents a step length of a kth iteration, and an initial value of iteration is 
    PNG
    media_image6.png
    68
    349
    media_image6.png
    Greyscale

(Abstract, Page 3280, equation 5-6).

Regarding Claim 5 Li teaches the limitations of claim 1. 
	Li further teaches wherein a method of constructing the gravity acceleration vector under the swaying base earth system by using the rough value of qo and the apparent motion of the gravity acceleration vector of the inertial system in step IV is:

    PNG
    media_image7.png
    143
    582
    media_image7.png
    Greyscale

(Abstract, Page 3280, equation 8-13).



Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Clarkson (US 20060284979 A1) – This art teaches about linear and angular motion used for activity recognition.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/2/2022